HARPER, J.
In this case the appellant was indicted in the district court of East-land county, charged with the offense of assault to murder on J. R. Stubblefield. The venue of this offense was changed to Callahan county by the court. Upon a trial, defendant was adjudged guilty of an aggravated assault, and his punishment assessed at a fine of $250 and imprisonment in the county jail for two months.
[1,2] The Assistant Attorney General moves to dismiss this cause because of insufficient recognizance, and this motion is well taken; but, should we overlook this motion, there is neither a statement of facts *454nor bills of exception in tbe rgeord, and, the record being in this condition, we will presume that the judge charged the law, and all the law, applicable to the facts introduced in evidence. Wright v. State, 37 Tex. Cr. R 146, 38 S. W. 1004; Jones v. State, 34 Tex. Cr. R 642, 31 S. W. 644, and authorities cited.
Motion is sustained, and cause dismissed.